Citation Nr: 0829785	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-03 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to a service-connected 
duodenal ulcer disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter is on appeal from the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for gastroesophageal 
reflux disease due to active duty service or, in the 
alternative, secondary to a service-connected duodenal ulcer 
disability.  After a thorough review of the record, the Board 
finds that additional development is required in order to 
satisfy the VA's duty to notify and assist the veteran's 
claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  This includes notifying the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

While the RO provided the veteran with a VCAA letter in 
August 2005, he had not yet raised the issue of secondary 
service connection and the August 2005 letter did not 
otherwise address the issue.  After he raised the issue as a 
secondary claim in February 2006, the RO issued two 
supplemental statements of the case (1/07 and 4/08) but 
failed to notify him of what evidence was necessary to 
substantiate a claim on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran a notice 
letter, in accordance with the VCAA, 
addressing his claim for service 
connection for a gastrointestinal disorder 
on a secondary basis.  In addition to the 
requirements established in the VCAA, the 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  When the development requested above 
has been completed, the case should be 
reviewed by the RO.  If the claimed 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a supplemental statement of the case, 
including the requirements for 
establishing secondary service connection 
under the provisions of 38 C.F.R. § 3.310 
at the time he filed his claim, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

